DETAILED ACTION
Claims 21-40 are pending. Claims 1-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 27-33, 36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 10-12, 14-16 and 18-19 of U.S. Patent No. 10,764,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application is anticipated by the patent.
Independent claims 21 & 32 of the copending application are mapped to claims 1, 10 & 14 of the patent. Claims 22 & 33 of the copending application is mapped to claims 2 & 15 of the patent. Claims 30 & 40 of the copending application are mapped to claims 4, 11-12 & 16 of the patent. Claims 25, 27-28, 31, 36 7 38-39 of the copending application are mapped to claims 6-7 & 18-19 of the patent. 
Co-Pending Application No. 17/567,208
US Patent No. 10,764,041
21. (New) A method for associating identifiers, the method comprising:
1. A method for establishing a link between user identifiers of different systems without disclosing specific user identifying information, the method comprising:

encrypting, by a first party system, one or more first data sets each comprising a match key and a user identifier associated with the first party system; sending, by the first party system, the encrypted one or more first data sets to a third party system;
obtaining, by a computing system comprising one or more processors, one or more re-encrypted first data sets encrypted according to a first encryption key and re-encrypted according to a second encryption key, the one or more re-encrypted first data sets each comprising a first match key and a first identifier, and one or more encrypted second data sets encrypted according to the second encryption key, the one or more encrypted second data sets each comprising a second match key and a second identifier;
 receiving, by the first party system from the third party system, one or more encrypted second data sets each comprising a match key and a user identifier associated with the third party system; receiving, by the first party system from the third party system, one or more double encrypted first data sets, the one or more double encrypted first data sets comprising the encrypted one or more first data sets further encrypted by the third party system; encrypting, by the first party system, the encrypted one or more second data sets received from the third party system to generate one or more double encrypted second data set;
generating, by the computing system, one or more re-encrypted second data sets by re- encrypting the one or more encrypted second data sets;
 generating, by the first party system, a matching relationship based on the double encrypted one or more first data sets and the double encrypted one or more second data sets, the matching relationship indicating one or more links between the match keys associated with the first party system and the match keys associated with the third party system;
and assigning, by the computing system and based on matching relationships between first and second match keys of the one or more re-encrypted first data sets and the one or more re- encrypted second data sets, bridge identifiers linking first identifiers and second identifiers.
and assigning, by the first party system, bridge identifiers for the user identifiers associated with the first party system and the user identifiers associated with the third party system based on the matching relationship, the bridge identifier being a link between the user identifiers associated with the first party system and the user identifiers associated with the third party system.



Claims 21, 23, 25, 27-33, 36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 10-12, 14-16 and 18-19 of U.S. Patent No. 11,240,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application is anticipated by the patent.
Independent claims 21 & 32 of the copending application are mapped to claims 1, 10 & 14 of the patent. Claims 22 & 33 of the copending application is mapped to claims 2 & 15 of the patent. Claims 30 & 40 of the copending application are mapped to claims 4, 11-12 & 16 of the patent. Claims 25, 27-28, 31, 36 7 38-39 of the copending application are mapped to claims 6-7 & 18-19 of the patent. 
Co-Pending Application No. 17/567,208
US Patent No. 11,240,009
21. (New) A method for associating identifiers, the method comprising:
1. A method for establishing a link between user identifiers of different systems without disclosing specific user identifying information, the method comprising:
obtaining, by a computing system comprising one or more processors, one or more re-encrypted first data sets encrypted according to a first encryption key and re-encrypted according to a second encryption key, the one or more re-encrypted first data sets each comprising a first match key and a first identifier, and one or more encrypted second data sets encrypted according to the second encryption key, the one or more encrypted second data sets each comprising a second match key and a second identifier;
retrieving, by a first party system and from a third party system, copies of one or more first data sets that were re-encrypted by the third party system and one or more second data sets that were encrypted by the third party system, the one or more first data sets each comprising a first match key and a first user identifier associated with the first party system and the one or more second data sets each comprising a second match key and a second user identifier associated with the third party system;
generating, by the computing system, one or more re-encrypted second data sets by re- encrypting the one or more encrypted second data sets;
 generating, by the first party system, one or more re-encrypted second data sets by encrypting the one or more encrypted second data sets;
and assigning, by the computing system and based on matching relationships between first and second match keys of the one or more re-encrypted first data sets and the one or more re- encrypted second data sets, bridge identifiers linking first identifiers and second identifiers.
 and assigning, by the first party system and based on matching relationships between first and second match keys of the one or more re-encrypted first data sets and the one or more re-encrypted second data sets, bridge identifiers for first user identifiers associated with the first party system and second user identifiers associated with the third party system, the matching relationships indicating links between the first and second match keys and the bridge identifiers linking the first user identifiers and second user identifiers.


Allowable Subject Matter
Claims 21-40 would be allowable if the Double Patenting Rejections, set forth above, are overcome.  
Examiner’s Statement of Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: After a fully conducted search, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The art BLATT et al. (US Pub No. 2021/0157932) discloses linking encrypted data sets using common encrypted identifiers in encrypted space. A first and second parties' encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers. The first and second encrypted identifiers may be converted into a first and second respective sets of a plurality of elemental identifier components. Each of the plurality of elemental identifier components in each component set characterizes a distinct numeric property of the corresponding converted encrypted identifier. The first and second sets of the plurality of elemental identifier components may be composed, component-by-component, to generate a plurality of component-specific results. If the plurality of component-specific results are determined to satisfy a matching criterion indicating that the first and second encrypted identifiers match, the first and second encrypted data associated with the first and second matching encrypted identifiers may be linked. (BLATT, Abstract), and Goel et al. (US Pub No. 2018/0218168) discloses linking user identifiers. The method includes receiving, by a linking server and from a company server, a first data structure comprising entries. Each entry comprising a user tag, a first hashed user information, and a second hashed user information. The method includes receiving, by a linking server and from a partner server, a second data structure comprising entries. Each entry comprising a bridge tag, a first hashed bridge information, and a second hashed bridge information. The method includes retrieving, by the linking server and from the first data structure, a first entry of the entries and retrieving, by the linking server and from the second data structure, a first entry of the entries. The method includes linking the user tag of the first entry of the first data structure to the bridge tag of the first entry of the second data structure to generate a first linkage. (Goel, Abstract), but does not qualify as prior art. The prior art Ramachandran et al. (US Pub No. 2016/0078431) discloses aggregated transaction data from a transaction data provider may be encrypted and exchanged with a content item selection system using commutative encryption algorithms.  The transaction data provider and content item selection system may utilize a set of common identifiers that are each encrypted using a respective commutative encryption algorithm of the transaction data provider or content item selection system.  The other of the transaction data provider or content item selection system encrypts the single-encrypted common identifier using a respective commutative encryption algorithm to generate double encrypted common identifiers.  The double encrypted common identifiers may be used to match a set of common identifiers with transaction data.  The transaction data may be encrypted and/or may include random offset values (Ramachandran, Abstract), Yung et al. (US Patent No. 9,641,332) discloses measuring a campaign performance includes transforming identifiers into non-identifiers, and providing the non-identifiers to an external processing party; receiving encrypted non-identifiers comprising the non-identifiers after encryption by the external processing party, other non-identifiers, spending values, and a public cryptographic key, each member of the other non-identifiers being associated with a corresponding member of the spending values; encrypting the non-identifiers to generate other encrypted non-identifiers, and determining an intersection of the encrypted non-identifiers and the other encrypted non-identifiers to generate common encrypted non-identifiers; identifying a subset of the spending values associated with members of the encrypted non-identifiers in the common encrypted non-identifiers; and deriving a total spending value based on the subset of the spending values. (Yung, Abstract), Wiley et al. (US Pub No. 2012/0166272) discloses anonymous measurement of online advertising using offline sales. The measurement uses anonymized online ad exposure data and anonymized offline sales, or conversion data, to measure effectiveness of online advertisement. The anonymized exposure and conversion data are matched using tokens from each data set; each token corresponds to a user and is generated from personally identifiable information of the user that is anonymized to preserve the user's privacy. The anonymized exposure and conversion data is aggregated using the tokens to map records in the data sets for a given user. Users' ad exposure and sales history is used, anonymously, to gauge ad effectiveness of a corresponding ad campaign. The effectiveness measure, or measures, can further be used to configure another ad campaign. (Wiley, Abstract), Davis et al. (US Pub No. 2013/0290700) discloses accepting from a user identifier encryption entity at least one encrypted identifier corresponding to a user having at least one instance of data for encryption; encrypting the at least one instance of data to produce level-one-encrypted data; associating the at least one encrypted identifier with the level-one-encrypted data, wherein a level-one decryption key for the level-one-encrypted data is inaccessible to the user identifier encryption entity; and transmitting the level-one-encrypted data and associated encrypted identifier. (Davis, Abstract), Camenisch et al. (US Pub No. 2018/0227278) discloses communicating messages between sender and receiver computers, connectable via a network to a system of servers, based on authentication of receiver passwords, associated with respective receiver IDs, by the system.  A method is also provided for receiving a message from a sender based on authentication of a receiver password, associated with a receiver ID, by a system of servers, in a network, wherein each server stores for the ID a ciphertext produced by encrypting the receiver password under a public key via a homomorphic threshold encryption scheme having a threshold, and a key-share of a secret key corresponding to that public key, and stores an encrypted message from the sender encrypted under the public key. (Camenisch, Abstract), Guha et al. (US Pub No. 2012/0311035) discloses protecting user privacy in connection with attribute-based matching services (Guha, Abstract), Stack et al. (US Pub No. 2011/0060905) discloses facilitating confidential and secure sharing of anonymous user profile data to improve the delivery of customized content.  Embodiments of the invention provide a data appliance to an entity such as a business to convert profile data about the business's customers into anonymous identifiers.  A similar data appliance is provided to a content provider in one embodiment to generate identifiers for its user profile data.  Because the anonymous identifiers are generated with the same anonymization method, identical identifiers are likely generated from profile data of the same users.  Therefore, the identifiers can be used to anonymously match the customers of the business to the users of the content provider. (Stack, Abstract), Salek et al. (US Pub No. 2017/0026352) discloses a matching identifiers between multiple datasets are described herein. (Salek, Abstract), Vanden Berghe et al. (US Pub No. 2008/0137840) discloses  performing a privacy enhanced comparison of a plurality of data sets includes allocating a private encryption key to each of the data sets; performing an encryption operation for each of the data sets, the encryption operation comprising generating a commutatively encrypted data set of the respective data set, wherein the commutatively encrypted data sets are generated by successively applying a keyed commutative encryption function on the respective data set with the private encryption key of the respective data set itself and with the private encryption keys of the other data sets; and comparing the commutatively encrypted data sets. (Vanden Berghe, Abstract) and El Emam et al. (US Pub No. 2015/0288665) discloses secure linkage between databases allows records of an individual in a first database to be linked to records of the same individual in a second database without disclosing or providing personal information outside of either database or system responsible for controlling access to the respective databases.  As such, records of individuals may be securely linked together without compromising privacy or security of the databases. (El Emam, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “obtaining, by a computing system comprising one or more processors, one or more re-encrypted first data sets encrypted according to a first encryption key and re-encrypted according to a second encryption key, the one or more re-encrypted first data sets each comprising a first match key and a first identifier, and one or more encrypted second data sets encrypted according to the second encryption key, the one or more encrypted second data sets each comprising a second match key and a second identifier; generating, by the computing system, one or more re-encrypted second data sets by re- encrypting the one or more encrypted second data sets; and assigning, by the computing system and based on matching relationships between first and second match keys of the one or more re-encrypted first data sets and the one or more re- encrypted second data sets, bridge identifiers linking first identifiers and second identifiers” (as recited in claims 21 and 32). Claims are allowed in light of the above claim limitation when in combination with the remaining claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437